Richard E. Moran and Helen Moran v. Commissioner.Moran v. CommissionerDocket No. 51184.United States Tax CourtT.C. Memo 1955-202; 1955 Tax Ct. Memo LEXIS 137; 14 T.C.M. (CCH) 813; T.C.M. (RIA) 55202; July 21, 1955*137  J. Weston Miller, Esq., Woodruff Building, Springfield, Mo., and Perry A. Ennis, Esq., for the petitioners. Marvin E. Hagen, Esq., for the respondent.  TIETJENSMemorandum Findings of Fact and Opinion The Commissioner determined deficiencies in income tax in the amounts of $916.70 and $1,516.72 for the years 1949 and 1950, respectively. The questions for decision are (1) whether the costs and expenses attributable to furnishing meals and lodging to the resident co-partners of a hotel business were properly eliminated by the Commissioner in computing ordinary net income of the partnership and (2) if so, the proper amounts to be eliminated. Findings of Fact Some of the facts have been stipulated and are so found. Petitioners, husband and wife, filed joint income tax returns for 1949 and 1950 with the collector of internal revenue for the sixth district of Missouri. In the taxable years petitioners were co-partners in the operation of the Hotel Moran in Springfield, Missouri. They held the hotel under lease. It is a medium sized modern hotel with the usual accommodations including a dining room, banquet rooms, bar and parking facilities. Both petitioners*138  are experienced hotel operators and both participated extensively in the management of the Hotel Moran. They performed various duties which required them to be present in the hotel at different times during both the day and night. Petitioners, together with their daughter occupied three rooms in the hotel. The furniture in these rooms was owned by petitioners separate and apart from their business and they claimed no depreciation on it as part of the hotel business. Petitioners lived at the hotel and took their meals there of necessity and for the convenience and benefit of the business. In the explanatory statement accompanying the deficiency notice the following appears: "It is held that the costs totalling $3,000.00 attributable to furnishing Richard E. Moran and Helen Moran, members of the business co-partnership of the Hotel Moran, with meals and lodging are to be eliminated from the costs and expenses of operating the business in computing the ordinary net income of the partnership. Accordingly, your distributive share of partnership net income is increased in the amount of $3,000.00. * * *" This adjustment resulted in the addition of $3,000 to the net income of petitioners*139  in each of the taxable years. Opinion TIETJENS, Judge: We decide this case for petitioners on the authority of Everett Doak, 24 T.C. - (Filed June 30, 1955). It thus becomes unnecessary to determine the proper amounts to be eliminated in computing partnership income. Because of an uncontested adjustment Decision will be entered under Rule 50.